MEMORANDUM**
William Blythe, who is civilly committed as a violent sexual predator at the Special Commitment Center (“SCC”) in Washington State, appeals pro se the district court’s summary judgment for defendants in Blythe’s 42 U.S.C. § 1983 action alleging various constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment and review for an abuse of discretion denial of leave to amend a complaint. Lockheed Martin Corp. v. Network Solutions, Inc., 194 F.3d 980, 983 (9th Cir.1999). We affirm.
The district court properly denied Blythe’s request for leave to amend his complaint on the eve of summary judgment because amendment would have prejudiced the defendants. See Roberts v. Arizona Bd. of Regents, 661 F.2d 796, 798 (9th Cir.1981) (affirming district court where request to amend complaint was raised at the eleventh hour, after discovery was virtually complete and a motion for summary judgment was pending before the court).
We affirm the summary judgment order for the reasons stated by the Magistrate Judge in his report and recommendation adopted by the district court on March 22, 2004.
We have considered Blythe’s remaining contentions and find them unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.